440 F.2d 1355
Harry URVANT, Plaintiff-Appellant,v.IMCO POULTRY, INC., as successor in interest to NeuhauserHatcheries, Inc., as successors in interest to KoppenhoferBrothers Company, a corporation, as successors in interestto Koppenhofer Brothers, a partnership, Defendant-Appellee.
No. 468, Docket 35404.
United States Court of Appeals, Second Circuit.
Argued March 8, 1971.Decided March 22, 1971.

Harry T. Sherman, New York City (Louis I. Newman, New York City, on the brief), for appellant.
Louis C. Lustenberger, Jr., New York City (Timothy D. Roble, Donovan, Leisure, Newton & Irvine, New York City, on the brief), for appellee.
Before HAYS and FEINBERG, Circuit Judges, and CURTIN, District judge.1
PER CURIAM:


1
We affirm the dismissal of the complaint on the opinion of Judge Dooling below, Urvant v. Imco Poultry, Inc., 325 F.Supp. 677 (E.D.N.Y., filed January 2, 1970).



1
 Of the United States District Court for the Western District of New York, sitting by designation